Per Curiam
The learned judge below, in denying defendant’s motion for a new trial, was inaccurate in saying that in this state the costs, of the successful party belong legally to the attorney. They legally belong to the party. 48 Supr. Ct., 215. But the attorney has a lien on them for the amount of his compensation, which may or may not exceed the amount of the costs as taxed.
It is for this reason that the attorney is master of the judgment for costs and for the remedies given for its collection. But notwithstanding the fact that a wrong reason was given, the case was correctly disposed of both at the trial and on the motion for a new trial.
The judgment and order should be affirmed, with costs.